IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           August 6, 2008
                                       No. 07-30860
                                                                      Charles R. Fulbruge III
                                                                              Clerk


LINDSEY JOY HANSON,

                                                  Plaintiff-Appellant,
v.

ANNE LORRAINE MAIRE; NEW ORLEANS CITY,

                                                  Defendants-Appellees.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:03-CV-3401




Before SMITH, WIENER, and HAYNES, Circuit Judges.
PER CURIAM:*
       Lindsey Hanson appeals the denial of a writ of execution and of sanctions.
We have reviewed the briefs, pertinent portions of the record, and the applicable
law and have heard the arguments of counsel. We find no reversible error. We
AFFIRM the district court essentially for the reasons given by that court.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.